Title: To George Washington from Anthony Wayne, 4 November 1781
From: Wayne, Anthony
To: Washington, George


                  
                     
                     My Dear GeneralHead Quarters 4th Novr 1781
                  
                  I wish you to do me the Justice to believe, that I never did not nor never will, be guilty of any Conduct, that will be prejudiced to a Cause in which my life Character & property are engaged.  
                  As a friend I told your Excellency my feelings & situation—as a soldier I will submit to every Difficulty.
                  I only requested leave of absence for a short time, your Excellency has put it on a ground that prevents me from accepting it.
                  but I am necessitated to reiterate my request, to be permitted to move on, Independant of Command, until I join Genl Greene.
                  At the same time I Pledge my honour, that I will execute any duty, that the Exigency of the case may require, if Circumstances will possibly permit me.
                  Should this meet your Excellencys Approbation it will be conferring an additional Obligation upon Your Excellency’s Most Obet. & very Humb. Servt
                  
                     Anty Wayne
                  
               